Citation Nr: 1722769	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma of the tongue, claimed as the result of herbicide agent exposure.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to accrued compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to May 1976.  He served in the Republic of Vietnam.  The Veteran died in October 2010.  The Appellant is his surviving spouse and has been substituted as the appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death and determined that new and material evidence had not been received to reopen a claim of service connection for squamous cell carcinoma of the tongue, claimed as the result of herbicide agent exposure, for accrued benefits purposes.  The Veteran appeared at a September 2013 hearing before the undersigned Veterans Law Judge at the Seattle, Washington, Regional Office.  A hearing transcript is of record.

In October 2013, the Board granted service connection for the cause of the Veteran's death and remanded the issues of whether new and material evidence had been received to reopen a claim for service connection for squamous cell carcinoma of the tongue and entitlement to TDIU for substitution and accrued benefits purposes to the Agency of Original Jurisdiction.  
In May 2014, the RO granted substitution of the Appellant for the Veteran as to both the pending application to reopen the claim of service connection for squamous cell carcinoma of the tongue and the claim for TDIU.  

The claims for TDIU and accrued VA compensation benefits are remanded to the Agency of Original Jurisdiction.  


FINDING OF FACT

1.  A July 2001 rating decision denied service connection for squamous cell carcinoma of the tongue claimed as the result of herbicide agent exposure.  The Veteran did not submit a timely notice of disagreement and the July 2001is final.  

2.  The evidence received since the July 2001 rating decision is new and material.  

3.  In the October 2013 decision granting service connection for the cause of the Veteran's death, the Board determined that the Veteran's fatal squamous cell carcinoma of the tongue was incurred during active service.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection for squamous cell carcinoma of the tongue claimed as the result of herbicidal agent exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for squamous cell carcinoma of the tongue claimed as the result of herbicide agent exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The criteria for service connection for squamous cell carcinoma of the tongue are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

A July 2001 rating decision denied service connection for squamous cell carcinoma of the tongue, claimed as the result of herbicide agent exposure as "there is no basis in the available evidence of record to establish service connection for squamous cell carcinoma of the tongue."  The Veteran was informed in writing of that decision and his appellate rights in July 2001.  He did not submit a timely notice of disagreement with the July 2001 rating decision or submit material evidence within one year of that decision.  

The evidence considered in reaching the July 2001 rating decision included service medical and personnel records and VA medical records.  The service personnel records show that the Veteran served in the Republic of Vietnam.  The service medical records do not refer to squamous cell carcinoma of the tongue.  VA clinical documentation dated in October 2000 shows that the Veteran was initially diagnosed with squamous cell carcinoma of the tongue in 1996 and incurred subsequent reoccurences of the disease.  

New and material evidence pertaining to the issue of service connection for squamous cell carcinoma of the tongue claimed as the result of herbicidal agent exposure was not received by VA or constructively in its possession within one year of written notice to the Veteran of the July 2001 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the July 2001 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the September 2013 Board hearing, and the October 2013 Board decision granting service connection for the cause of the Veteran's death.  An August 2010 written statement from a VA physician indicates that the Veteran developed multiple recurrent squamous cell carcinomas of the tongue; had no prior risk factors; and it was at least as likely as not that the disability was caused or aggravated by exposure to herbicidal agents during service in Vietnam.  

The Board finds that the August 2010 VA physician's written statement is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for squamous cell carcinoma of the tongue claimed as the result of herbicidal agent exposure is reopened.  

Service Connection

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any herbicide agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The Veteran served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents.  In a October 2013 Board decision granting service connection for the cause of the Veteran's death, the Board determined that an etiological relationship had been demonstrated between the Veteran's fatal squamous cell carcinoma of the tongue and in-service herbicidal agent exposure.  Because the Board made a final determination that the disability was related to service in the October 2013 decision, the Board again finds that the disability is at least as likely as not related to service.

Accordingly, the Board's determination in this appeal remains that service connection for squamous cell carcinoma of the tongue is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim for service connection for squamous cell carcinoma of the tongue is reopened.  

Entitlement to service connection for squamous cell carcinoma of the tongue is granted.  


REMAND

Because of the award above of service connection for squamous cell carcinoma of the tongue, the issues of entitlement to a TDIU and accrued VA compensation benefits must be readjudicated.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to TDIU and accrued VA compensation benefits.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


